 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          2:18-CV-03003-JAM-DB
12                 Plaintiff,
                                                        UNITED STATES’ REQUEST TO
13          v.                                          EXTEND THE DEADLINE TO
                                                        SUBMIT A JOINT STATUS REPORT
14   APPROXIMATELY $9,990.00 IN U.S.                    FROM JANUARY 29, 2019 TO APRIL
     CURRENCY,                                          29, 2019
15
                   Defendant.
16

17          The United States submits the following Request to Extend the Deadline to file a Joint Status

18 Report from January 29, 2019 to April 29, 2019.

19                                                Introduction

20          On November 19, 2018, the United States filed a civil forfeiture complaint in rem against the

21 above-captioned currency (“defendant currency”), based on its involvement in federal drug law

22 violations. All known potential claimants to the defendant currency were served in a manner consistent

23 with Dusenbery v. United States, 534 U.S. 161, 168 (2002) and the applicable statutory authority.

24 Additionally, public notice on the official internet government forfeiture site, www.forfeiture.gov, began

25 on December 5, 2018, and ran for thirty consecutive days, as required by Rule G(4)(a)(iv)(C) of

26 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. A Declaration of

27 Publication was filed on January 16, 2019.

28 ///
                                                        1
                                                                  United States’ Request to Extend the Deadline
                                                                  to Submit a Joint Status Report
 1                                                  Good Cause

 2          The United States has provided notice to all potential claimants pursuant to law. Specifically,

 3 the United States served a copy of the complaint documents to potential claimants Karl Jones and

 4 Michael Garcia via certified and first class mail as well as personal service, but neither have filed a

 5 claim. At this point, the time to file a claim and enter the case has expired.

 6          Accordingly, the United States will request a Clerk’s Default against Karl Jones and Michael

 7 Garcia once personal service has been completed. The United States will then file a motion for default

 8 judgment and final judgment of forfeiture with the Court and such filings, if/when granted, would

 9 terminate the case.

10          No other party has entered this case.

11          For these reasons, the United States seeks to continue the deadline to file a Joint Status Report to

12 April 29, 2019 (or to another date the Court deems appropriate).

13          Thus, there is good cause to extend the deadline to file a joint status report in this case from

14 January 29, 2019 to April 29, 2019, or to a date the Court deems appropriate.

15 Dated:      1/12/2019                                   McGREGOR W. SCOTT
                                                           United States Attorney
16
                                                            /s/ Kevin C. Khasigian
17
                                                           KEVIN C. KHASIGIAN
18                                                         Assistant U.S. Attorney

19                                                    ORDER
20          Pursuant to the United States’ request and good cause appearing, the Court makes the following
21 order:

22          The deadline to file a Joint Status Report currently due on January 29, 2019 is extended to April
23 29, 2019.

24          IT IS SO ORDERED.
25

26 Dated: 1/25/2019                                        /s/ John A. Mendez__________
                                                           JOHN A. MENDEZ
27                                                         United States District Court Judge

28
                                                          2
                                                                    United States’ Request to Extend the Deadline
                                                                    to Submit a Joint Status Report
